DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2022.
Applicant’s election without traverse of Group I in the reply filed on July 1, 2022 is acknowledged.
Drawings
The drawings are objected to because in Fig. 3 there are two reference number 40s and one number 40 does not have a reference line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (US 2018/0021526 A1).
With regard to claims 1-3, Sullivan et al. teach a hypodermic interface assembly comprising: 5a hub (Fig. 3 threaded hub of 14); a cannula (Fig. 7 member 20); and a cannula carrier (Fig. 7 member 18), wherein the cannula carrier is non-removably connected to the cannula (Fig. 8 adhesive 62 in adhesive depositing passage 60/63, [0063]), and 10wherein the cannula carrier is controllably separable from the hub (Fig. 8 separable via threads 44, [0062]).
With regard to claims 4 and 5, the leg portion is taken as lower portion 42 with barbs formed by the threads 42 which fit into the grooves formed between the threads of the hub of 14 (Fig. 8).
With regard to claims 6 and 7, the cannula pierces the septum to be inserted into a passage in the hub to deliver the substance, the cannula carrier passage is the lumen within 18 the cannula is within 58 (Figs. 3 and 8, [0050], [0056]).  The outer surface of the cannula is secured to the inner surface of the hub passage via at least the septum.
With regard to claim 8, see Reference Figure 1 below.

    PNG
    media_image1.png
    355
    389
    media_image1.png
    Greyscale

With regard to claim 9, the leg portion is taken as lower portion 42 (Fig. 8), the head portion is above 48 generally at 52 (Fig. 7).
With regard to claims 10-12, Sullivan et al. teach a hypodermic interface assembly comprising: 15a first hypodermic interface assembly portion that is defined by: a hub (Fig. 3 threaded hub of 14); and a second hypodermic interface assembly portion that is separably-connected to the first hypodermic interface assembly portion, wherein the second hypodermic interface assembly portion is defined by: 20a cannula (Fig. 7 member 20); and a cannula carrier non-removably-connected to the cannula (Fig. 8 adhesive 62 in adhesive depositing passage 60/63, [0063]), wherein the cannula carrier is controllably separable from the hub (Fig. 8 separable via threads 44, [0062]).
With regard to claims 13 and 14, the leg portion is taken as lower portion 42 with barbs formed by the threads 42 which fit into the grooves formed between the threads of the hub of 14 (Fig. 8).
With regard to claims 15 and 16, the cannula pierces the septum to be inserted into a passage in the hub to deliver the substance, the cannula carrier passage is the lumen within 18 the cannula is within 58 (Figs. 3 and 8, [0050], [0056]).  The outer surface of the cannula is secured to the inner surface of the hub passage via at least the septum.
With regard to claim 17, see Reference Figure 1 above.
With regard to claim 18, the leg portion is taken as lower portion 42 (Fig. 8), the head portion is above 48 generally at 52 (Fig. 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ploch (US 2018/0333544) which discloses legs with barbs that attach the adapter to grooves in the hub.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783